Citation Nr: 0312013	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.

2.  Entitlement to service connection for a 
gastrointestinal disability or symptoms, to include as a 
result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995, to include sea service in Southwest Asia.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision that denied the 
veteran's claims for service connection for headaches and for 
a gastrointestinal disability, to include as a result of an 
undiagnosed illness.  Following the RO's notification of that 
decision in June 1991, the veteran filed a Notice of 
Disagreement (NOD) in July 2001, and the RO issued a 
Statement of the Case (SOC) in January 2002.  Although the 
June 2001 rating decision considered the veteran's claims on 
a direct service connection basis only, the January 2002 SOC 
included consideration of claimed conditions as the result of 
undiagnosed illness.  The veteran filed a Substantive Appeal 
in March 2002.

In March 2003, the veteran was scheduled to appear at a 
hearing before a Veterans Law Judge (then, Board Member) in 
Washington, D.C.  The veteran failed to appear at the hearing 
and did not thereafter request that it be rescheduled.

The Board decision on the claim for service connection for a 
gastrointestinal disability is set forth below.  The claim 
for connection for headaches is addressed in the remand 
following the order portion of the decision.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a 
gastrointestinal disability or symptoms has been 
accomplished.  

2.  The veteran's current gastrointestinal symptoms have been 
medically attributed to gastroesophageal reflux disease, 
hiatal hernia, and irritable bowel syndrome, and there is no 
competent evidence of a nexus between any current 
gastrointestinal disability or symptoms and service, to 
include as a result of undiagnosed illness.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disability or symptoms, to include as a result of undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for service connection for a gastrointestinal 
disability or symptoms at this time, as all notification and 
development action needed to render a fair decision on that 
claim has been accomplished.

As evidenced by the January 2002 SOC, the veteran has been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  Hence, the Board finds 
that he has been given notice of the information and evidence 
needed to substantiate the claim and has been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
Pursuant to the January 2002 SOC, the RO informed the veteran 
of the notice and duty to assist requirements and of the 
evidence that has been obtained and considered in conjunction 
with this appeal.  Moreover, in a January 2001 letter, the RO 
informed the veteran of the type of additional evidence or 
information that he could submit to support his claim for 
service connection, and gave him and his representative 60 
days in which to respond.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Furthermore, 
the RO has obtained VA outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with this claim.  The Board also points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claim under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.



II.  Background

The veteran's service medical records are devoid of 
gastrointestinal complaints, findings, or treatment.  They 
show that he had a normal abdomen and viscera clinical 
evaluation at his separation examination in May 1995, and he 
denied any history of stomach or intestinal trouble on a May 
1995 Report of Medical History.  He noted on the Report of 
Medical History that he was in "good health".

In April 1996, the veteran filed an initial claim for service 
connection for various disabilities, not including 
gastrointestinal problems.

A VA general examination performed in May 1996 elicited 
normal findings.  Such findings included an abdomen that was 
soft, without organomegaly or tenderness to palpation.  There 
were no hernias.  Bowel sounds were within normal limits.

A VA examination in February 2000 revealed normoactive bowel 
sounds, soft, nontender, nondistended, no masses, pulsations 
or hepatosplenomegaly.

In December 2000, the veteran filed a claim for service 
connection for gastrointestinal symptoms that he related to 
his service in the Persian Gulf.  He said that he had 
frequent bowel movements, approximately three to five times a 
day.

In a January 2001 statement, the veteran said that his 
gastrointestinal symptoms had existed since service, but he 
never took much notice of them until his boss told him that 
if he needed to use the bathroom so much, he would have to 
get something in writing to explain why.  He said that he had 
a bowel movement four to six times a day, which could be 
painful and frustrating.

In a June 2001 rating decision, the RO denied the veteran's 
claim for service connection for gastrointestinal symptoms.

In his July 2001 notice of disagreement, the veteran 
complained of bowel movements four to five times a day, and 
severe heartburn.

The veteran underwent VA examination in November 2001.  The 
report of that examination notes the veteran's report of an 
onset of irritable bowel syndrome symptoms that began 
approximately halfway throughout service.  He further relayed 
the veteran's report that he did not go to sick call for the 
fact that he was afraid of being perceived as trying to get 
out of his training.  The veteran complained of frequent 
bowel movements approximately four to six times per day and 
the onset of abdominal pain and urge to defecate 30 minutes 
after intaking solid food.  He said he occasionally 
experienced a small amount of blood with his bowel movements 
which he attributed to hemorrhoids.  In addition, the veteran 
said that brushing his teeth stimulated peristalsis which 
also gave him the urge to defecate.  He denied any formal 
gastoenterolgic evaluation including endoscopy or colonscopy.  
He reported taking Zantac tablets periodically for 
gastroesophageal reflux.  On examination the veteran s 
abdomen was soft and round with positive normoactive bowel 
sounds and negative hepatosplenomelgaly.  He complained of 
mild diffuse discomfort upon deep palpation over the entire 
surface of the abdomen, nonfocal, nonspecific areas of pain, 
no rebound tenderness.  H. pylori was drawn in October 2001 
and was negative.  A barium swallow performed in November 
2001 confirmed the presence of a small hiatal hernia.  The 
diagnoses were gastroesophageal reflux disease, hemorrhoids, 
irritable bowel syndrome and hiatal hernia.

In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disability, both on a direct basis and as a result of 
undiagnosed illness.

The veteran indicated in a March 2002 substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) that 
he never had gastrointestinal symptoms prior to his service 
in the Persian Gulf.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As regards direct service connection, the Board notes that 
the veteran's service medical records are entirely devoid of 
any reference to or indication of gastrointestinal problems.  
The veteran does not dispute this and asserts that he and his 
fellow servicemen were discouraged from seeking medical 
treatment.  Nonetheless, it is notable that the veteran had a 
normal clinical evaluation of the abdomen and viscera during 
his May 1995 separation examination, and specifically denied 
having any stomach or intestinal trouble on a May 1995 Report 
of Medical History.

The veteran contends that he has been experiencing 
gastrointestinal symptoms since service.  However, he did not 
claim a gastrointestinal disability when he filed his initial 
claim for service connection in April 1996, and a from May 
1996 examination conducted shortly thereafter did not reveal 
any gastrointestinal abnormalities.  As indicated above, the 
veteran first filed a claim for service connection for a 
gastrointestinal disability in December 2000, and the first 
findings of a gastrointestinal disability is in the report of 
a November 2001 examination, culminating in diagnoses of 
gatroesophageal reflux disease and irritable bowel syndrome.  
Although the examiner noted that, per the veteran's report, 
irritable bowel syndrome was first manifested in service, 
such notation, without more, does not constitute a medical 
opinion relating the condition to service.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence...[and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Despite the veteran's report 
(which, as indicated above, is not supported by the service 
medical records), the November 2001 examiner did not provide 
a medical opinion relating any current gastrointestinal 
disability to service, and the veteran has neither presented 
nor alluded to the existence of any such opinion.  Hence, the 
record presents no basis for a grant of service connection on 
a direct basis. 

The Board has, as the RO has done, also considered whether 
service connection for gastrointestinal symptoms, as due to 
undiagnosed illness, is warranted.

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms, which include, 
but are not limited to, fatigue; muscle or joint pain; 
neurological signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system; 
or sleep disturbances.  The chronic disability must have 
become manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117.  See also 38 C.F.R. 
§ 3.317(a), (b).

Under the applicable criteria, a Persian Gulf War veteran is 
one who served in active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

In this case, the veteran's military service included sea 
service in the Southwest Asia during the Persian Gulf War.  
However, the competent evidence fails to establish that any 
current gastrointestinal symptoms the veteran experiences are 
manifestations of an undiagnosed illness.  As indicated 
above, the veteran's symptoms have been attributed to the 
known clinical diagnoses of gastroesophageal reflux disease, 
hiatal hernia, and irritable bowel syndrome, and no 
gastrointestinal symptoms that have been attributed to 
undiagnosed illness.  Hence, service connection for such 
symptoms as due to undiagnosed illness is precluded.

The Board does not doubt the sincerity of the veteran's 
belief that he has a gastrointestinal disability as a result 
of service, including due to an undiagnosed illness.  
However, as a layperson, he is not competent to either 
establish a medical diagnosis or to establish a medical 
relationship merely by his own assertions; such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a gastrointestinal disability or symptoms, to 
include as a result of undiagnosed illness, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence neither supports nor is in relative equipoise 
on the question of whether any current gastrointestinal 
disability or symptoms are attributable to service, that 
doctrine is not applicable to the claim under consideration.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for a gastrointestinal disability or 
symptoms, to include as a result of undiagnosed illness, is 
denied.


REMAND

The veteran contends that he has headaches as a result of his 
military service.  His service medical records include a May 
1995 Report Of Medical History which notes that he had 
tension headaches.  Post-service evidence includes an October 
2001 VA examination report reflecting diagnoses of muscle 
contraction headaches as well as chronic daily headaches 
secondary to the daily use of analgesics.

The Board finds that the claim for service connection for 
headaches, to include as due to undiagnosed illness, warrants 
further development.  Pursuant to 38 U.S.C.A. § 5103A(a), VA 
must assist a claimant in obtaining evidence necessary to 
substantive the claimant's claim for a benefit under a law 
administered by the Secretary.  Such assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  As 
indicated above, in this case, the medical record reflects 
in-service and post-service diagnoses of headaches.  Hence, 
the veteran should undergo examination to obtain a medical 
opinion as to the medical relationship, if any between 
current headaches and the veteran's active military service, 
to include the headaches noted therein.  The veteran is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id. 

Additionally, the Board notes that the does not include any 
correspondence from the RO specifically addressing notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), as they pertain specifically to the claim 
remaining on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  On remand, the RO should furnish the 
necessary notice, as well as undertake appropriate efforts to 
obtain any outstanding pertinent evidence for which the 
appellant  provides sufficient information and, if necessary, 
authorization, prior to arranging for him to undergo further 
examination.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Finally, the Board notes that, following a March 2001 rating 
decision that denied the veteran's claim for an annual 
clothing allowance, the veteran submitted written argument in 
June 2001 that can be construed as a notice of disagreement 
with that decision.  By filing the Notice of Disagreement, 
the veteran has initiated appellate review of this issue.  
The next step in the appellate process is for the RO to issue 
the veteran a Statement of the Case summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determination.  38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a Statement of the Case.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

In view of the foregoing, these matters are hereby REMANDED 
to the RO for the following action:

1.  The RO should issue to the veteran and 
his representative a SOC addressing the 
issue of entitlement to a clothing 
allowance.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to that issue.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect an 
appeal of the claim for a clothing 
allowance, if desired, as soon as possible 
to avoid unnecessary delay in the 
consideration of the appeal.

2.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards each claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record (as well as any evidence that has 
been requested but not yet obtained) and 
specific notice as to the type of evidence 
necessary to substantiate the claim(s).  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any additional 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.    

3.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA neurological examination to 
obtain medical information as to the 
nature, extent and etiology of his 
headaches.  The entire claims file, to 
include a complete copy of this REMAND 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests should be conducted and 
all clinical findings should be reported 
in detail.  

The physician is requested to offer an 
opinion as the etiology of any present 
headache disability/ies found, i.e., 
whether it is as least as likely as not 
that any headache disability is 
etiologically related to the veteran's 
military service, to include the 
headaches noted therein.  All examination 
findings, along with the complete 
rationale for the opinion expressed (to 
include, as appropriate citation to 
specific evidence of record) should be 
set forth in a typewritten (printed) 
report.

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After accomplishing the requested 
action, and any other notification and/or 
development action deemed warranted, the 
RO should adjudicate the claim for service 
connection for a headache disability, to 
include as a result of an undiagnosed 
illness, in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought with respect 
to any claim for which a timely appeal 
has been perfected are not granted, the 
RO must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford the 
appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



